200 Mich. App. 493 (1993)
504 N.W.2d 699
PEOPLE
v.
GOURD
Docket No. 142290.
Michigan Court of Appeals.
Submitted February 17, 1993, at Lansing.
Decided July 6, 1993, at 9:15 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, George B. Mullison, Prosecuting Attorney, and Martha G. Mettee, Assistant Prosecuting Attorney, for the people.
Patterson, Gruber, Kennedy, Gill & Milster (by Erik S.H. Wallen), for the defendant.
Before: CORRIGAN, P.J., and SHEPHERD and McDONALD, JJ.
McDONALD, J.
Defendant pleaded guilty of negligent operation of a vehicle causing homicide, MCL 750.324; MSA 28.556, and was sentenced to serve one year in the county jail and five years probation. In addition, defendant was ordered to pay restitution to Frankenmuth Insurance Company pursuant to § 16(10) of the Crime Victim's Rights Act (CVRA), MCL 780.766(10); MSA 28.1287(766) (10), for no-fault benefits Frankenmuth paid to its insureds as a result of injuries sustained in the automobile accident caused by defendant that formed the basis of his conviction. We reverse.
*495 On appeal, defendant contends the court erred in ordering him to pay restitution to Frankenmuth for no-fault benefits paid to its insureds claiming the spirit and letter of the no-fault insurance act, MCL 500.3101 et seq.; MSA 24.13101 et seq., precludes such payment. Defendant argues affirmance of the trial court's restitution order would defeat the policy considerations inherent in the no-fault act by permitting Frankenmuth to accomplish reimbursement through § 16(10) of the CVRA when it could not achieve reimbursement under the no-fault act. The trial court found the no-fault act and the CVRA were enacted to serve differing purposes and were capable of being applied to the same factual situation without defeating either's purpose. We agree and find no support for defendant's claim that merely because the no-fault act did not provide the relief awarded Frankenmuth, Frankenmuth was not entitled to the benefit of the relief provided by another statute.
Section 16(10) of the CVRA was amended by 1988 PA 21, effective June 1988, to specifically include corporations as parties that could be compensated by restitution pursuant to the act. People v Norman, 183 Mich. App. 203; 454 NW2d 393 (1989). The trial court thus correctly found the absence of relief under the no-fault act did not preclude restitution under the CVRA. Nonetheless, for different reasons, we vacate that portion of defendant's sentence requiring restitution. Although the CVRA permits the award of restitution to insurance companies, § 16(10) of the act states, in relevant part:
The court shall not order restitution with respect to a loss for which the victim or victim's estate has received or is to receive compensation, including insurance, except that the court may, in the interest of justice, order restitution to the *496 crime victims compensation board or to any individuals, organizations, partnerships, corporations, or governmental entities that have compensated the victim or victim's estate for such a loss to the extent of the compensation paid. [MCL 780.766(10); MSA 28.1287(766)(10).]
In this case, the court failed to indicate what "interest of justice" mandated a departure from the statute's general admonishment that restitution not be ordered with respect to a loss for which the victim or the victim's estate received or is to receive compensation. Our review reveals no special facts in this case that lead us to conclude justice would best be served by ordering restitution to Frankenmuth.
The May 30, 1991, order requiring defendant to pay restitution to Frankenmuth is vacated.
Reversed.
CORRIGAN, P.J., concurred.
SHEPHERD, J. (concurring).
I agree that there is nothing in the record to demonstrate that it is in the interest of justice for restitution to be paid. It seems clear to me that the statute sets forth a general rule that there may be no restitution where the victim has received compensation, but that under special circumstances the court may order restitution if it is in the interest of justice. The court would not be entitled to order restitution simply because an insurance company suffered a loss, because, if that were so, the "interest of justice" language would be superfluous. Therefore, I conclude that there must be some special reason beyond the mere fact that an insurance company was damaged in order to justify restitution to the insurance company. Because the record *497 is devoid of any evidence with regard to the interest-of-justice factor, we need not make any comment regarding precisely what special circumstances would justify restitution.